DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed November 04, 2021 is acknowledged. Claims 3-4, 16, 23-24 and 26 have been cancelled. Claims 1, 8, 11, 13 and 17-18 have been amended. Non-elected Invention and/or Species, Claims 18-22 have been withdrawn from consideration. Claims 1, 6, 8-9, 11, 13 15, 17-22 and 25 are pending.
Amended claims 1 and 17 recite: “wherein the additional film layer has a flexibility larger than that of the organic insulating layer, and an orthographic projection of the organic insulating layer partially overlaps with that of the additional film -2-layer on the base substrate”.
However, the elected Species 4, as shown in FIG. 3B, ¶ [0049], the organic insulating layer 103 and the additional film layer 105 comprise the same material(s) and doped material(s). 
Thus, the flexibility of these layers are the same.
Therefore, all claims are directed to non-elected Species. 
Claims 1, 6, 8-9, 11, 13, 15, 17 and 25 are effectively withdrawn from consideration.
With abundance of caution, Action on merits of claims 1, 6, 8-9, 11, 13, 15, 17 and 25 follows. 	

Drawings
The drawings were received on November 04, 2021.  These drawings are acceptable.
However, there is no noticeable difference between the new drawings and the previously submitted. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 6, 8-9, 11, 13, 15, 17 and 25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitations “wherein the additional film layer has a flexibility larger than that of the organic insulating layer, and an orthographic projection of the organic insulating layer partially overlaps with that of the additional film -2-layer on the base substrate” (amended claims 1 and 17) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
According to the specification:
[0049] In the process of forming the additional film layer, material with strong flexibility may be selected. For instance, the material of the additional film layer is one or a combination of the following materials: material which is the same as the doped with graphene, material which is the same as the material of the organic insulating layer and doped with nano-ceramic, or graphene. (emphasis added).

Since the “organic insulating layer” 103 and the “additional film layer” 105 comprising the same material(s) and same “doped” material(s), the “flexibility” of both layers are the same.
Therefore, claims 1 and 17 contain new matter.
Applicant must cancel the new matter in response to the Office Action.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 17 is similar to that of claim 1.
The term “A display device” is a non-limiting preamble. 
Applicant is advised to cancel either claim for undue multiplicity.  (See MPEP 2173.05 (n).

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.    
Amended Claim 8 recited: the flexible display panel according to claim 1, wherein a portion of the organic insulating layer disposed in the recess is higher than a horizontal level of the recess formed in the one or more inorganic insulating layers, wherein the horizontal level refers to a plane where an upper surface of the one or more inorganic insulating layers lies in.
However, amended claim 1 has already claimed: 
a) at least part of the organic insulating layer is disposed in the recess. (line 9).
b) an additional film layer disposed between the organic insulating layer and the one or more inorganic layers, and respectively contacting the one or more inorganic insulating layer and the organic insulating layer directly. (lines 13-15).
Since the organic insulating layer being disposed a) in the recess and b) above the additional film layer, the portion of the organic layer disposed in the recess is inherently higher than the horizontal level of the recess.
Therefore, claim 8 fails to further limit claim 1.   

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 8-9, 11, 15, 17 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHOI et al. (US. Pub. No. 2017/0237025) of record.

a flexible substrate (100); 
one or more inorganic insulating layers (110-130), and an organic insulating layer (140) on the flexible substrate (100), and 
a region to be bent (1BA); 
wherein the one or more inorganic insulating layers (110-130) are provided with a recess (OW) in the region to be bent (1BA), the recess has a depth less than a total thickness of the one or more inorganic insulating layers (110-130); 
at least part of the organic insulating layer (140) is disposed in the recess (OW), the organic insulating layer (140) has a flexibility greater than that of the one or more inorganic insulating layers (110-130); and
an additional film layer (160) disposed between the organic insulating layer (140) and the one or more inorganic layers (110-130), and respectively contacting the one or more inorganic insulating layers (110-130) and the organic insulating layer (140) directly, wherein the additional film layer (160) has a flexibility larger than that of the inorganic insulating layer, and an orthographic projection of the organic insulating layer (140) partially overlaps with that of the additional film -2-layer (160) on the base substrate. (See FIGs. 2, 19, 28, 32, 40). 
 
With respect to claim 6, the additional film layer (160) of CHOI is disposed on a side of the one or more inorganic insulating layers (110) away from the flexible substrate (100), an orthographic projection of the additional film layer (160) on the flexible substrate (100) is 
With respect to claim 8, As best understood by Examiner, a portion of the organic insulating layer (140) of CHOI disposed in the recess (OW) is higher than the horizontal level of the recess (OW) formed in the one or more inorganic insulating layers, wherein the horizontal level refers to a plane where an upper surface of the one or more inorganic insulating layers lies in.   
With respect to claim 9, the flexible display of CHOI further comprises: through holes formed in non-bending regions (DA) of the flexible display panel, a source electrode and a drain electrode (215a,b) disposed in the non-bending region (DA); and the organic insulating layer is disposed between the one or more inorganic insulating layers (110) and the source electrode and the drain electrode (215a,b).  
With respect to claim 11, As best understood by Examiner, the organic insulating layer (140) of CHOI includes material selected from a group consisting of polyimide and acrylic.   
With respect to claim 15, the one or more inorganic insulating layers of CHOI includes: a buffer layer (110), a gate insulating layer (120) and an interlayer insulating layer (130), which are sequentially arranged on the flexible substrate (100).  
With respect to claim 25, the flexible display panel of CHOI further comprises a display region (DA), and a thin film transistor (210) comprising the source electrode and the drain electrode (215a,b), and an active layer (211) in the display region (DA), the source electrode and the drain electrode (215a,b) are connected with the active layer (211) via the through holes, each of the through holes has a size smaller than a size of the recess (OW) in the region to be bent (1BA).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI ‘025 as applied to claim 11 above, and further in view of KIM et al. (US. Pub. No. 2015/0102296) of record.
CHOI teaches the flexible display panel as described in claim 11 above including the additional film layer (160), wherein the additional film layer (160) includes material selected from a group consisting of at least one of polyimide and acrylic.
Thus, CHOI is shown to teach all the features of the claim with the exception of explicitly disclosing the at least one of polyimide and acrylic doped with graphene or -4-nano-ceramic. 
However, KIM teaches a flexible display panel including: 
an additional film layer (10), wherein the additional film layer (10) includes material selected from a group consisting of at least one of polyimide and acrylic doped with graphene or nano-ceramic. (See FIG. 4, ¶ [0078]-[0080]).   
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the additional film layer of CHOI utilizing the material as taught by KIM to prevent damage caused by the outside.  
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Response to Arguments 
Applicant's arguments filed November 04, 2021 have been fully considered but they are not persuasive.
The rejection under 35 U.S.C. 102, Applicant argues: 
CHOI fails to disclose at least elements "wherein the one or more inorganic insulating layers are provided with a recess in the region to be bent, the recess has a depth less than a total thickness of the one or more inorganic insulating layers; at least part of the organic insulating layer is disposed in the recess, the organic insulating layer has a flexibility greater than that of the one or more inorganic insulating layers; and an additional film layer disposed between the organic insulating layer and the one or more inorganic layers, and respectively contacting the one or more inorganic insulating layers and the organic insulating layer directly, wherein the additional film layer has a flexibility larger than that of the organic insulating layer, and an orthographic projection of the organic insulating layer partially overlaps with that of the additional film layer on the base substrate" as recited in the amended independent claim 1. (Emphasis added).

Regarding “the recess has a depth less than a total thickness of the one or more inorganic insulating layers”, CHOI explicitly teaches that the “recess” can be formed by either etched through the lower most inorganic layer 110 (one or more inorganic insulating layers) or partially into layer 110. (See FIGs. 19, 40).
Therefore, the limitation “the recess has a depth less than a total thickness of the one or more inorganic insulating layers” is met.

Regarding “wherein the additional film layer has a flexibility larger than that of the organic insulating layer”, as discussed in the rejection under 35 U.S.C. 112(a) above, this is new matter because according to the specification, the materials of the organic layer 103 and the additional layer 105 are the same. Therefore, the flexibility is inherently the same, not different. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH D MAI/            Primary Examiner, Art Unit 2829